EAGLES, Judge.
Plaintiffs contend that the trial court erred in granting defendants’ motion for directed verdict. After careful review of the record and briefs, we reverse.
I.
At the close of plaintiffs’ evidence, defendants filed a motion for directed verdict pursuant to G.S. 1A-1, Rule 50. On a defendant’s motion for directed verdict, the trial court must determine whether the evidence, when considered in the light most favorable to the plaintiff, is sufficient to take the case to the jury. Southern Bell Tel. & Tel. Co. v. West, 100 N.C. App. 668, 670, 397 S.E.2d 765, 766 (1990); G.S. 1A-1, Rule 50 (a). On appeal, the scope of review is limited to those grounds asserted by the moving party before the trial court. Id.
Defendants moved for directed verdict on the grounds that plaintiff had failed to produce competent evidence of proximate cause and damages. The trial court granted defendants’ motion on the grounds that “plaintiffs have failed to present evidence from which a jury can reasonably determine without speculating the amount of the damages, if negligence or proximate cause were found to exist.”
The proper measure of damages in a legal malpractice action is the difference between the plaintiff’s actual pecuniary position and what plaintiff’s pecuniary position should have been if the attorney’s malpractice had not occurred. Smith v. Childs, 112 N.C. App. 672, 685, 437 S.E.2d 500 (1993). Plaintiffs contend that they sold the TriCounty Speedway to Raceway partners for one million dollars and that as part of the purchase price they took a $500,000 Promissory Note and Deed of Trust which they agreed to subordinate to Wachovia’s $400,000 Deed of Trust. When Francis Motor Speedway *419foreclosed on Wachovia’s $400,000 Deed of Trust, plaintiffs only recovered $4,120.08 on their $500,000 Note and Deed of Trust. In granting defendants’ motion to dismiss, the trial court held that plaintiffs had presented no evidence of the fair market value of the Speedway on the date of the sale.
The market value of property is the yardstick by which compensation for the taking of land or any interest therein is to be measured and market value of property is the price which it will bring when it is offered for sale by one who desires, but is not obliged to sell it, and is bought by one who is under no necessity of having it. In estimating its value all of the capabilities of the property, and all of the uses to which it may be applied, or for which it is adapted, which affect its value in the market are to be considered, and not merely the condition it is in at the time and the use to which it is then applied by the owner.
Nantahala Power & Light Co. v. Moss, 220 N.C. 200, 205, 17 S.E.2d 10, 13 (1941). Although Moss involved the determination of the fair market value of land in an eminent domain proceeding, the same factors are to be considered in the sale of property in the open market where both the buyer and seller bargain at arm’s length. Colonial Pipeline Co. v. Weaver, 310 N.C. 93, 98-99, 310 S.E.2d 338, 341 (1984).
Here, plaintiffs sold the Speedway to Raceway Partners for one million dollars ($1,000,000). As part of the agreement, Raceway Partners executed a $500,000 Promissory Note to plaintiffs for the remainder of the purchase price. The purchase price of property is competent evidence of its fair market value if the sale was voluntary and not too remote in time. Colonial Pipeline Co. v. Weaver, 310 N.C. 93, 99, 310 S.E.2d 338, 342 (1984). Plaintiffs have presented sufficient evidence of the purchase price of the Speedway by Raceway Partners. Accordingly, the trial court erred in granting defendants’ motion to dismiss. The cause is reversed and remanded for trial.
Reversed and remanded
Judges WYNN and MARTIN, MARK D., concur.